Case 8

-¥>b~>!\.)

\DOC\}O\LJ\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

:18-cV-02246-.]VS-ADS Document 7-3 Filed 12/19/18 Page 1 of 2 Page |D #:97

SARINA SALUJA, SBN.25.3781
E-Ma11 Ssalu§ flshe hllhps.com
FISHER & P I LIPS LP

444 South Flowelj Stre_et, Suite 1500
Los Angeles, Callfornla 90071
Telephc_)ne: 213) 330-4500
Facslmlle: ( 13) 330-4501

 

 

Attorne s for Plaintiff
PlaintifB/Fidelity Brokerage Services LLC
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIF()RNIA, SOUTHERN DIVISION
FIDELITY BROKERAGE Case No: 8:18-cV-02246-JVS-ADS
SERVICES LLC,
Plaintiff, DECLARATION OF SARINA
SALUJA IN SUPPORT OF
V. PLAINTIFF’S EX PAR TE
APPLICATION FOR TEMPORARY
JAMES BURI and MORGAN RESTRAINIGNG ORDER AND
STANLEY SMITH BARNEY LLC, ORDER TO SHOW CAUSE RE:
PRELIMINARY INJUNCTION
Defendants.

§Sabmitted with Notice and Applz`cation of
RO, Melnorandum OfPoz'nts and
Authoriz‘ies, Declarations of Stephen
Jennings and Gerard Kinzel, and
[Proposed] Order]

Complaint Filed: December 19, 2018
Trial Date: None Set

 

 

DECLARATI()N OF SARINA SALUJA ISO PLAINTIFF’S EX PARTE
APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ORDER
TO SHOW CAUSE RE: PRELIMINARY INJUNCTION

 

Case 8

 

18-cV-O2246-.]VS-ADS Document 7-3 Filed 12/19/18 Page 2 of 2 Page |D #:98

DECLARATION OF SARINA SALUJA

I, Sarina Saluj a, hereby declare and state as folloWs:

l. l am an attorney licensed to practice before all of the courts of the
State of California and am a partner With Fisher & Phillips LLP, attorneys of record
for Plaintiff Fidelity Brokerage Services LLC (“Fidelity”). l have personal
knowledge of the facts set forth herein and, if called as a Witness, I could and Would
testify competently thereto.

2. Gn December 19, 2018, l made arrangements to provide Defendants
notice of the filing PlaintifF s Ex Parte Application for Temporary Restraining
Order and Order to Shovv Cause Re: Preliminary Injunction (“Application”) in
accordance With the Judge’s Procedures regarding EX Parte applications set forth
on the Honorable J ames V. Selna’s Central District of California vvebsite, Which
includes providing e-mail notice of the Application.

3, Specifically, to provide notice to Defendant Buri, our firm sent an
email to Harold Bridges, counsel for l\/Ir. Buri Who has previously communicated
With Fidelity regarding this matter, using his published professional email address
To provide notice to Defendant l\/lorgan Stanley, We sent an email to two attorneys
in the l\/lorgan Stanley corporate counsel department Who are responsible for
matters of this type, John Davis and Eril<a Altman-Lane, at their Morgan Stanley
email addresses.

4. l also left a voicemail for l\/Ir. Bridges at approximately 2:45 p.m. on
December 19, advising him of the filing and that We Would be emailing him papers
in accordance Judge Selna’s ex parte procedures

l declare under the laws of the United States of America that the foregoing

is true and correct. EXecuted on December 19, 19, at Los Angeles, California.

  
 
   

ARINA SALUJA

l
DECLARATION OF SARINA SALUJA ISO PLAINTIFF’S EX PARTE APPLICATION
' FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE:
PRELIMINARY lNJUNCTION

 

 

FPDOCS 34834699.1

 

